            Case 2:19-cv-00151-cr-jmc Document 14 Filed 09/21/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                       FOR THE                              2121 SEP 2 I F'H I: 13
                                 DISTRICT OF VERMONT                                CLERK
CHRISTOPHER EDWARDS,                                      )
                                                          )
                Plaintiff,                                )
                                                          )
       V.                                                 )       Case No. 2:19-cv-151
                                                          )
STATE OF VERMONT, JIM BAKER,                              )
TYLER BIXTER, and DOUG DENSMORE,                          )
                                                          )
                Defendants.                               )

                       OPINION AND ORDER
    ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
          GRANTING DEFENDANTS' MOTION TO DISMISS, AND
     GRANTING PLAINTIFF LEAVE TO FILE AN AMENDED COMPLAINT
                           (Docs. 12 & 13)
       This matter came before the court for a review of the Magistrate Judge's August 4,
2020 Report and Recommendation ("R & R") (Doc. 13), in which he recommended the
court grant the motion to dismiss filed by Defendants State of Vermont, Jim Baker,
Commissioner of the Vermont Department of Corrections ("DOC"), 1 Tyler Bixter, and
Doug Densmore (collectively, "Defendants") (Doc. 12). Defendants argue that Plaintiff
Christopher Edwards' s Complaint arising out of a furlough revocation proceeding fails to
state a claim for which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6). No
party has filed an objection to the R & R, and the time period to do so has expired.
       Plaintiff is self-represented. Defendants are represented by Vermont Assistant
Attorney General Robert C. Menzel.
       A district judge must make a de nova determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401, 405 (2d


1
 Since Plaintiff filed his Complaint on September 4, 2019, Michael Touchette resigned as the
DOC Commissioner.
           Case 2:19-cv-00151-cr-jmc Document 14 Filed 09/21/20 Page 2 of 4




Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )(1 );
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150
(1985).
         In his fourteen-page R & R, the Magistrate Judge carefully reviewed the factual
allegations, potential causes of action, and requests for relief set forth in Plaintiffs
Complaint and concluded that Defendants' motion to dismiss should be granted because
Plaintiffs Complaint lacks a short and plain statement of the claims as required by
Rule 8. See Fed. R. Civ. P. 8(a) (requiring a complaint to contain a short and plain
statement of the grounds for the court's jurisdiction; a short and plain statement of the
claim showing an entitlement to relief; and the simple, concise, and direct phrasing of
each allegation).
         The Magistrate Judge further recommended dismissal of Plaintiffs claims for
monetary damages under 42 U.S.C. § 1983 against Defendants in their official capacities
because § 1983 does not authorize suits against state officers in their official capacities,
Hafer v. Melo, 502 U.S. 21, 26 (1991), and Eleventh Amendment sovereign immunity
bars suits for monetary damages against state officials acting in their official capacities.
Kentucky v. Graham, 473 U.S. 159, 166 (1985) ("[A] plaintiff seeking to recover on a
damages judgment in an official-capacity suit must look to the government entity
itself."). 2
         With regard to Plaintiffs claim for monetary damages against Defendant Baker in
his individual capacity, the Magistrate Judge correctly concluded that Plaintiff failed to


2
 The State of Vermont has not waived its sovereign immunity. See 12 V.S.A. § 5601(a) ("The
State of Vermont shall be liable for injury to persons or property or loss of life caused by the
negligent or wrongful act or omission of an employee of the State while acting within the scope
of employment, under the same circumstances, in the same manner, and to the same extent as a
private person would be liable to the claimant[.]").
                                                2
         Case 2:19-cv-00151-cr-jmc Document 14 Filed 09/21/20 Page 3 of 4




allege that Defendant Baker was personally involved in the alleged constitutional
violations. See Spavone v. NY. State Dep't of Corr. Servs., 719 F.3d 127, 135 (2d Cir.
2013) ("It is well settled in this Circuit that personal involvement of defendants in alleged
constitutional deprivations is a prerequisite to an award of damages under§ 1983.")
(internal quotation marks omitted). Finally, the Magistrate Judge properly declined to
address whether Plaintiffs claims for compensatory damages are barred by the physical
injury requirement ofthe Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(e).
He, however, recognized the possibility that Plaintiff may seek to recover damages due to
the loss of a constitutional liberty interest. Should Plaintiff seek to file an Amended
Complaint, he must decide how he will frame this claim and support it by plausible
factual allegations.
                                   LEAVE TO AMEND
       The Second Circuit has stated that a ''pro se complaint should not be dismissed
without the Court granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated." Nielsen v. Rabin,
746 F.3d 58, 62 (2d Cir. 2014) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.
2010)); see also Fed. R. Civ. P. 15(a)(2) (providing that "[t]he court should freely give
leave [to amend the pleading] whenjustice so requires"). The court grants Plaintiff leave
to file an Amended Complaint within thirty (30) days from the date of this Order.
       If Plaintiff chooses to file an Amended Complaint, he must comply with the
Federal Rules of Civil Procedure including stating the factual and legal bases for his
causes of action. See Fed. R. Civ. P. 8(a) (listing required contents of a pleading that
states a claim for relief). In his Amended Complaint, Plaintiff must allege all claims and
name all defendants that Plaintiff intends to include, as the Amended Complaint will take
the place of the initial Complaint in all respects. For further reference, Plaintiff may
consult the court's Representing Yourself as a Pro Se Litigant Guide, available at
https://www.vtd.uscourts.gov/sites/vtd/files/ProSeGuidel 13015.pdf, or contact the
District of Vermont Clerk's office for a self-represented party's informational pamphlet.

                                              3
         Case 2:19-cv-00151-cr-jmc Document 14 Filed 09/21/20 Page 4 of 4




Failure to file an Amended Complaint in the time period provided shall result in the
dismissal of this case.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 13) as the court's Opinion and Order and GRANTS Defendants' motion to
dismiss. (Doc. 12.) Plaintiffs action will be DISMISSED if an Amended Complaint is
not filed within thirty (30) days from the date of this Order.
SO ORDERED.
                                                                      JI-
       Dated at Burlington, in the District of Vermont, this     2/     day of September, 2020.


                                                  ~Christina Reiss, District Judge
                                                   United States District Court




                                              4
